970 A.2d 268 (2009)
In re Nazanin M. NASRI, Respondent.
No. 09-BG-50.
District of Columbia Court of Appeals.
April 30, 2009.
BEFORE: REID, Associate Judge, and NEBEKER and FARRELL, Senior Judges.

ORDER
PER CURIAM.
On consideration of the order of the Virginia State Bar Disciplinary Board disbarring respondent from the practice of law in that jurisdiction, see In re Nazanin Malekalketab Nasri, VSB Docket N. XX-XXX-XXXXXX (September 17, 2008), this court's February 6, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing her to show cause why identical reciprocal discipline should not be imposed, respondent's failure to respond to that order, and the statement of Bar Counsel regarding reciprocal discipline; and it appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Nazanin M. Nasri, is hereby disbarred from the practice of law *269 in the District of Columbia. D.C. Bar R. XI, §§ 3(a)(1), 11(c), (e). See In re MacDonald, 950 A.2d 42, 43 n. 2 (D.C.2008). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).